t c summary opinion united_states tax_court stephanie lynn christie a k a stephanie lynn foran petitioner and john foran a k a arthur j maurello intervenor v commissioner of internal revenue respondent docket no 24515-12s filed date stephanie lynn christie a k a stephanie lynn foran pro_se john foran a k a arthur j maurello pro_se john schmittdiel and melissa j hedtke for respondent summary opinion halpern judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner and her ex-husband arthur j maurello intervenor made a joint federal_income_tax return for the resulting tax has not been paid and petitioner requested from respondent relief from the joint_and_several_liability for that tax imposed on joint_return filers by sec_6013 see sec_6015 respondent determined that petitioner did not provide him with information sufficient to show that she met the requirements set forth in sec_6015 for relief from joint_and_several_liability and he denied her request petitioner appealed that determination to this court we have jurisdiction to determine the appropriate relief to petitioner under sec_6015 see sec_6015 intervenor has the right to intervene in this case see sec_6015 rules and he did so by filing a notice of intervention notice by the notice he invokes the affirmative defense of collateral_estoppel averring that on account of a prior state court decision petitioner is estopped from seeking review of respondent's determination denying her any sec_6015 relief he moved for summary adjudication in his favor motion on the ground that a state court judgment bars consideration of continued revenue code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the responsibility between petitioner and intervenor for their federal_income_tax liability we may grant summary_judgment with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b we ordered petitioner and respondent to respond to the motion petitioner did not respond nevertheless we deem her to object to the motion since intervenor failed to state in the motion whether she objected see rule a dehaai v commissioner tcmemo_1989_127 n respondent objects intervenor requested a hearing on the motion but we think no hearing is necessary given the principally legal nature of the questions before us and the extensive legal argument made by intervenor see rule b before addressing the motion we address intervenor's standing to make the motion standing we have not previously determined whether an individual intervening in a case pursuant to sec_6015 and our rules has standing to move for summary_judgment we decide that he does rule a of the federal rules of civil procedure provides that on timely motion anyone who is given an unconditional right to intervene by a federal statute must be permitted to intervene federal district courts have held that under rule of the federal rules of civil procedure an intervenor in an action or proceeding is for all intents and purposes an original party see eg united_states ex rel ward constr serv inc v 26_frd_568 e d ky 71_fsupp_678 s d n y in 899_fsupp_603 s d fla aff'd 140_f3d_968 11th cir the federal district_court held that pursuant to rule of the federal rules of civil procedure intervenors have the same rights as the original parties sec_6015 confers on a nonelecting spouse an unconditional statutory right to intervene within the meaning of rule a of the federal rules of civil procedure e g 123_tc_135 sec_6015 directs the court to establish rules which provide the individual filing a joint_return but not making the election with adequate notice and an opportunity to become a party to a proceeding the statute does not authorize the court to impose any significant substantive conditions with respect to the nonelecting spouse's right to intervene van arsdalen v commissioner t c pincite consequently the court prescribed the procedures for intervention within rule and did so without imposing any substantive conditions on the nonelecting spouse--intervenor thus intervenor as a party to this action has the right to file a motion for summary_judgment background petitioner and intervenor were divorced pursuant to a judgment and decree of divorce judgment entered by the circuit_court third judicial circuit kingsbury county south dakota state court on date previously petitioner and intervenor had appeared by telephone at a hearing hearing before the state court to recite the terms of a stipulation and settlement agreement agreement resolving all of the issues to be resolved in the divorce action the agreement provides in relevant part that there is a tax_return filed by the parties for the year that the irs is alleging there is an amount due on it's agreed between the parties that they will leave the disposition of that matter up to the internal_revenue_service and they will each pay their part of any responsibility that's imposed upon them by the internal_revenue_service petitioner stated during the hearing that she had already applied for sec_6015 relief petitioner and intervenor then had the following exchange the defendant intervenor and also on the question of taxes stephanie will not--the irs will decide whatever it decides stephanie will not subsequently claim that she is a victim if found to be jointly and severally liable on the tax claim the plaintiff petitioner if they irs say it needs to be paid i will pay half of the tax bill the defendant i understand that the plaintiff if they find me to be held accountable mr wieczorek petitoner's counsel that's the internal revenue bill right the defendant right the court all right reflecting petitioner's and intervenor's agreement as to taxes the judgment provides it is further ordered adjudged and decreed that as to any claim being made by the internal_revenue_service for unpaid income taxes or penalty therefor concerning the parties' federal_income_tax return pursuant to the parties' agreement each shall pay that amount as their liability is determined pursuant to the proceedings before the internal_revenue_service defendant shall be entitled to a copy of any paper work filed by plaintiff claiming innocent spouse status concerning the parties' federal_income_tax return discussion intervenor argues p etitioner is collaterally estopped from raising the sole issue she seeks to advance herein--the division of relative responsibility between her and her former husband for federal_income_tax liability--said issue having been finally adjudicated between the same two litigants in the earlier proceeding respondent argues whether petitioner is collaterally estopped from claiming that she is entitled to relief under sec_6015 is an issue for which there is no genuine dispute as to any material fact because interpreting the state court judgment and decree of divorce judgment is irrelevant to this case indeed the court may determine as a matter of law that petitioner is not collaterally estopped even though the meaning of the judgment is an unresolved factual dispute we agree with respondent that the meaning of the above-quoted paragraph from the judgment presents an unresolved factual dispute eg does the expression the proceedings before the internal_revenue_service include the tax_court review procedures provided for in sec_6015 we also agree with respondent that we need not decide whether there is a genuine dispute as to a material fact because interpreting the judgment is irrelevant to this case petitioner is not estopped from asking us to determine the appropriate relief available to her under sec_6015 because the petition does not raise an issue identical to an issue decided by the state court collateral_estoppel requires that the issue in the second suit be identical in all respects to the one decided in the first suit 90_tc_162 aff'd 904_f2d_525 9th cir the state court decreed that petitioner was divorced from intervenor it further decreed incorporating in the judgment petitioner and intervenor's agreement that they would pay their federal tax_liability as their liability is determined pursuant to the proceedings before the internal_revenue_service this proceeding is brought pursuant to sec_6015 and our authority is to determine the appropriate relief available to an individual who having elected to have sec_6015 or c apply or having requested equitable relief under sec_6015 is denied by the commissioner the relief requested although the facts relevant to our determination under sec_6015 b c or f vary the state court did not decide an issue identical to whether petitioner is entitled to relief under any of these provisions the state court merely decreed how as between them petitioner and intervenor would share the unpaid tax_liability it decided nothing and had no authority to decide for collateral_estoppel to apply to an issue of law or fact the parties must have actually litigated the issue see restatement judgment sec_2d sec_27 see also 90_tc_162 aff'd 904_f2d_525 9th cir here of course we have a judgment incorporating petitioner's and intervenor's stipulation regarding their tax_liability according to the restatement an issue is not actually litigated if it is the subject of a stipulation between the parties restatement supra sec_27 cmt e it continues however a stipulation may be binding in a subsequent action between the parties if the parties have manifested an intention to that effect id since as stated infra we determine that the state court did not decide an issue identical to whether petitioner is entitled to relief under sec_6015 a determination providing a sufficient basis for us to deny the motion we need not decide whether the issue was actually litigated anything relevant to petitioner's liability to respondent for the unpaid tax had the state court decreed that intervenor was responsible for the unpaid tax and that petitioner was to bear no responsibility for the tax that decree would not foreclose respondent from pursuing petitioner for any portion of the tax not paid_by intervenor nor would it foreclose petitioner from seeking relief from us pursuant to sec_6015 and if petitioner were to seek that relief intervenor would not be collaterally estopped from contending that petitioner is not entitled to any sec_6015 relief indeed intervenor recognizes that the judgment binds neither respondent nor the court in his response to respondent's objection to the motion he agrees that the commissioner is not bound by a provision in a divorce agreement allocating liability and the court is not bound by a divorce court's approval of a property settlement he adds intervenor does not assert that the divorce action predicate to the petition herein binds either the respondent or the court rather intervenor simply asserts the parties' accord affirmed by the state court respondent was not a party to the proceeding giving rise to the judgment we have on numerous occasions held that the commissioner is not bound by a provision in a divorce agreement allocating tax_liability see eg 78_tc_100 moreover in 39_tc_534 concerning the allocation of dependency_exemptions to divorced spouses we held that we are not bound by a community_property settlement approved by the divorce court binds the petitioner herein we need not in disposing of the motion determine whether intervenor is right on that count petitioner being bound or the consequence if he is finally we are unclear as to whether besides defending on the basis of collateral_estoppel intervenor defends on the basis of judicial estoppel we have recently in peking inv fund llc v commissioner tcmemo_2013_288 at discussed the doctrine_of judicial estoppel quoting 100_tc_17 as follows 'judicial estoppel is an equitable doctrine that prevents parties in subsequent judicial proceedings from asserting positions contradictory to those they previously have affirmatively persuaded a court to accept ' we see no application of the doctrine here we decide only the extent if any to which petitoner should be relieved of joint_and_several_liability to respondent for the unpaid tax not whether she should reimburse intervenor for any unpaid tax that respondent collects from him we have quoted petitioner's statement at the hearing that if the irs determined she had to pay one half of the tax bill she would that is not inconsistent he does not claim judicial estoppel in the notice nor does he address it in the motion or discuss it in his memorandum in support of the motion he does however in his affidavit in support of the motion state the factual basis for the relief sought here arguably might also fit the concept known as judicial estoppel with what we understand to be her position in this case in the petition she states i petition the court to separate the tax debt that is shared by myself and my ex- husband we will deny the motion an appropriate order will be issued
